Order filed, December 13, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00769-CR
                                 ____________

                         SHAWN MAYREIS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 184th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1340556


                                     ORDER

      The reporter’s record in this case was due October 07, 2013. See Tex. R.
App. P. 35.1. On October 21, 2013, this court ordered the court reporter to file the
record within 30 days. The record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.

      We order Amanda King and Tiffani June-Yeates, the court reporters, to
file the record in this appeal within 30 days of the date of this order. No further
extension will be entertained absent exceptional circumstances. The trial and
appellate courts are jointly responsible for ensuring that the appellate record is
timely filed. See Tex. R. App. P. 35.3(c). If Amanda King and Tiffani June-
Yeates do not timely file the record as ordered, we will issue an order directing the
trial court to conduct a hearing to determine the reason for the failure to file the
record.



                                  PER CURIAM